


AMENDMENT NO. 3
TO
WABCO HOLDINGS INC. CHANGE OF CONTROL SEVERANCE PLAN


WHEREAS, WABCO Holdings Inc. (the “Company”) adopted the WABCO Holdings Inc.
Change of Control Severance Plan (the “Plan”);


WHEREAS, under Section X of the Plan, the Company reserves the right to amend
the Plan; and


WHEREAS, the Compensation, Governance and Nominating Committee of the Board of
Directors of the Company, as the administrator of the Plan, has determined that
it is in the best interest of the Company and its shareholders to amend the Plan
on the terms set forth herein.


NOW, THEREFORE, the Plan shall be amended as follows, effective as of January 1,
2012:
1.
Section II of the Plan shall be amended to add the following sentence after the
first sentence of subsection (E) (“Cause”) thereof:

“For avoidance of doubt, termination of a business manager who is party to a
management agreement other than for the reasons listed above shall in no event
be “Cause” for termination under the Plan.”


2.
Section II of the Plan shall be amended to add the words “or services”
immediately after each instance in which the word “employment” appears in
subsection (M) (“Good Reason”).

3.
Section II of the Plan shall be amended to add the following sentence to the end
of subsection (N) (“Participant”) of such Section:

“An independent contractor serving as a business manager of the Company or a
Subsidiary shall be a “Participant” for purposes of the Plan.”


4.
Section III of the Plan shall be amended to add the following sentence at the
end thereof:

“In the case of an independent contractor who is a business manager, termination
of such person's management agreement shall be treated as a termination of
employment.”


5.
Section IX of the Plan shall be amended by deleting the heading “Certain
Additional Payments” and replacing it with the heading “Certain Limitations on
Payments”.

6.
Section IX of the Plan shall be further amended by deleting such Section in its
entirety and replacing it with the following:

“A. If any amounts due to the Participant under the Plan and any other plan or
program of the Company or its respective affiliates with respect to any services
constitute a "parachute payment," as such term is defined in Section 280G(b)(2)
of the Code, then the aggregate of the amounts constituting the parachute
payment shall be reduced such that the aggregate “present value” of such amounts
at all times is not greater than three times the “base amount” less one dollar
(the “Golden Parachute Limit”); provided, however, that if the total after-tax
payments that the Participant would receive under the Plan and any other plan or
program of the Company or its respective affiliates with respect to any services
if the Golden Parachute Limit were exceeded is greater than the total after-tax
payments the Participant would receive if the amounts were reduced as described
above, such amounts shall not be reduced. For purposes of applying the Golden
Parachute Limit, the definitions and rules set forth in the Treasury Regulations
promulgated under Section 280G of the Code shall apply.


B.    All determinations under the preceding paragraph shall be made by a
nationally recognized




--------------------------------------------------------------------------------




accounting, executive compensation or law firm appointed by the Company (the
“Consultant”) that is acceptable to the Participant on the basis of “substantial
authority” (within the meaning of Section 6662 of the Code). The Consultant's
fee shall be paid by the Company. The Consultant shall provide a report to the
Participant that may be used by the Participant to file the Participant's tax
returns.


C.    It is possible that payments will be made by the Company which should not
have been made (each, an “Overpayment”) due to the uncertain application of
Section 280G of the Code at the time of a determination hereunder. In the event
that there is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall be repaid by the Participant to the Company
together with interest at the prime rate of interest in effect on the date of
such Overpayment; provided, however, that no amount shall be payable by a
Participant to the Company if and to the extent such payment would not reduce
the amount which is subject to taxation under Section 4999 of the Code.”


7.
Section XII of the Plan shall be amended by deleting the final sentence thereof
in its entirety and replacing it with the following:

“Notwithstanding anything contained herein to the contrary, all payments and
benefits which are payable upon a termination of employment or termination of
business manager status hereunder shall be paid or provided only upon those
terminations of employment or business manager status that constitute a
“separation from service” from the Company within the meaning of Section 409A of
the Code (determined after applying the presumptions set forth in Treas. Reg.
Section 1.409A-1(h)(1))”


8.
All other terms of the Plan shall remain in full force and effect.



IN WITNESS THEREOF, the Company has caused its name to be signed by its duly
authorized officers as of the date first written above.




WABCO HOLDINGS INC.
                        
By: ________________________
                    
Name: Kevin Tarrant__________


Title: Chief Human Resources Officer






